[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                 Sept. 29, 2009
                               No. 08-15977                    THOMAS K. KAHN
                           Non-Argument Calendar                    CLERK
                         ________________________

                          Agency No. A098-739-828

CLEMAT LOUIS,


                                                                       Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                             (September 29, 2009)

Before CARNES, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

     Clemat Louis, proceeding pro se, petitions for review of the Board of
Immigration Appeals’ (BIA) final order denying his Motion to Reopen/Reconsider.

In that motion, Louis asked the BIA to reconsider its prior order affirming the

immigration judge’s (IJ) order denying his claims for asylum and withholding of

removal under the Immigration and Nationality Act (INA) and the United Nations

Convention Against Torture and Other Cruel, Inhuman, or Degrading Treatment or

Punishment (CAT). Louis contends that the BIA’s application of the tests for past

persecution and a well-founded fear of future persecution was an abuse of

discretion. He also argues that the BIA failed to give a sufficient explanation for

denying his motion for reconsideration.

      We review BIA denials of motions to reopen and motions for

reconsideration for abuse of discretion. Ali v. U.S. Att’y Gen., 443 F.3d 804, 808

(11th Cir. 2006); Assa’ad v. U.S. Att’y Gen., 332 F.3d 1321, 1341 (11th Cir.

2003). An alien may file one motion to reopen his removal proceedings, in which

he must state new facts to be proven at a hearing if his motion is granted. 8 U.S.C.

§ 1229a(c)(7)(A), (B). Motions to reopen may be granted if there is new evidence

that is material and could not have been discovered or presented at the removal

hearing. See 8 C.F.R. §§ 1003.2(c)(1), 1003.23(b)(3).

      Within thirty days after the entry of a final order of removal, an alien may

file one motion for reconsideration of the removal decision. 8 U.S.C. §

1229a(c)(6)(A), (B). The motion must specify “errors of law or fact in the
                                          2
previous order” supported by pertinent authority. Id. § 1229a(c)(6)(C). “[M]erely

reiterating arguments previously presented to the BIA does not constitute

specifying errors of fact or law as required for a successful motion to reconsider.”

Calle v. U.S. Att’y Gen., 504 F.3d 1324, 1329 (11th Cir. 2007) (alteration and

quotation marks omitted).

      Because Louis did not identify any new facts or evidence in his motion, the

BIA properly treated it as a motion for reconsideration instead of a motion to

reopen. And as the BIA adequately explained in its order denying the motion for

reconsideration, Louis merely reiterated in that motion the arguments he had

previously presented to the BIA in his appeal from the IJ’s order. Louis did not

specify any errors of law or fact made by the BIA in its previous decision affirming

the IJ’s order. Thus the BIA did not abuse its discretion in denying Louis’ motion

for reconsideration.

      PETITION DENIED.




                                          3